El Jijee Presidente Señor Del Tobo
emitió la opinión del tribunal.
La apelación en este caso se interpuso el 29 de julio de 1939 y el 10 de agosto siguiente, o sea vencido ya el término que para ello concede la ley, la parte apelante pidió a la corte sentenciadora que ordenara al taquígrafo que trans-cribiera el récord a los efectos de perfeccionar su recurso.
Así las cosas, en agosto 22 último la parte apelada ar-chivó en la secretaría de esta Corte Suprema una moción pi-diendo la desestimación del recurso por no haberse perfec-cionado en tiempo y en el propio día la parte apelante radicó una moción dirigida a este tribunal pidiéndole que ejercitara su discreción en el sentido de concederle un nuevo término para que el taquígrafo preparara la transcripción porque de otra suerte su apelación sería desestimada. El tribunal se hallaba entonces en vacaciones y el Juez de Turno ordenó que se le diera cuenta en su primera reunión.
Ambas mociones fueron señaladas para verse el 27 de no-viembre actual, compareciendo a la vista las partes por sus abogados e informando ampliamente.
El motivo que aduce el apelante para la radicación de su moción de agosto diez en la corte del distrito, es el de que dejó preparado en su oficina el 22 de julio de 1939 el escrito de apelación saliendo para asistir a un campamento de la Guardia Nacional de cuya organización es oficial, con ins-trucciones a su empleado de que lo presentara el treinta que era el día en que vencía el término para apelar, y que eso no obstante su empleado lo radicó el 29 que era sábado y él, al calcular los diez días que tenía para solicitar la orden de transcripción, partió de la base de que el escrito se había ra-*692dicado el lunes treinta y nno de julio por ser domingo el treinta, archivando su petición el diez de agosto cuando había ya en realidad vencido el término.
Aunque la explicación no es muy satisfactoria, nos incli-naríamos a ejercitar nuestra discreción concediendo el nuevo término si el apelante nos hubiera demostrado que su recurso era meritorio o si hubiera aprovechado los tres meses que han mediado entre la presentación de su moción y la vista de la misma en la obtención de las notas taquigráficas.
No estando, pues, convencidos de los méritos de la ape-lación ni de la diligencia del apelante y habiendo trans-currido con exceso el término para archivar los autos en esta corte sin que esté pendiente de tramitación en la de distrito pliego alguno de excepciones, exposición del caso o trans-cripción de evidencia, procede la desestimación solicitada.
El Juez Asociado Sr. Travieso no intervino.